Name: Commission Regulation (EEC) No 3787/81 of 29 December 1981 making the import of certain textile products originating in certain non-member countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 81 Official Journal of the European Communities No L 377/51 COMMISSION REGULATION (EEC) No 3787/81 of 29 December 1981 making the import of certain textile products originating in certain non-member countries subject to Community surveillance its maintenance and extension to other categories advi ­ sable ; Whereas a number of the categories of product in question are subject in certain such non-member countries to quantitative limits, and are consequently already covered by the double-checking system ; Whereas, for categories of product not subject to limi ­ tation, an import authorization should be issued auto ­ matically upon presentation of the export licence, in accordance with the procedures set out in Articles 7 and 8 of Regulation (EEC) No 926/79 ; Whereas it is advisible to specify that this surveillance system will , not apply to the products listed in Annex A and originating in a non-member country listed in the said Annex where they are subject to a quantitative limit and are therefore subject to a double-checking system, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1 979 on common rules for imports ('), and in particular Article 7 thereof, Having consulted the Advisory Committee set up under Article 5 of the said Regulation , Whereas agreements on trade in textile products during the period 1 January 1978 to 31 December 1982 have been negotiated between the Community and certain non-member countries signatories to the Arrangement regarding international trade in textiles, whereby such trade has been regulated on terms intended to prevent market disruption and damage to Community products ; Whereas the Contracting Parties agreed in bilateral textile agreements to place quantitative limits on exports of certain textile products to the Community ; Whereas, in the past, goods have been imported into the Community on the basis of false information as to their origin, with the aim of evading the provisions regarding the agreed quantitative limits on exports ; Whereas such deflection of trade must be prevented in the interests both of the Community and of the expor ­ ting countries wrongly designated as the countries of origin of such goods ; Whereas close cooperation in this matter is necessary ; whereas it has been agreed between the Community and, certain non-member countries that the double ­ checking system should be introduced for exports of certain categories of product not subject to quantitative limitation, without prejudice to Article 6 of the bila ­ teral agreements ; Whereas such a system was introduced in 1980 by Commission Regulation (EEC) No 997/80 (2) and maintained for 1981 by Regulation (EEC) No 532/81 (3); whereas the reasons which justified the introduction of that system continue to exist and make From 1 January 1982 entry into free circulation in the Community of the products set out in Annex A and originating in the countries indicated therein is hereby made subject to Community surveillance in accor ­ dance with the procedures laid down in Articles 7 and 8 of Regulation (EEC) No 926/79 . . Article 2 The products to which Article 1 applies may be put into free circulation in a Member State only on production of an import document. This document shall be issued or endorsed free of charge by a compe ­ tent authority of the Member State of importation within a maximum of five working days following the submission of an export licence by a Community importer and shall be valid for six months from the date of issue . Article 3 The import document referred to in Article 2 shall be issued or endorsed only on presentation of an export licence conforming to the model set out in Annex B and issued by the competent authorities in the non ­ member countries listed in Annex A. (') OJ No L 131 , 29 . 5 . 1979 , p . 15 . (2) OJ No L 107, 25 . 4. 1980, p . 10 . ¥) OJ No L 54, 28 . 2 . 1981 , p . 54 . No L 377/52 Official journal of the European Communities 31 . 12. 81 Article 4 and originating in a non-member country listed in the said Annex where they are subject to a quantitative limit and are therefore subject to a double-checking system. Products under categories 20 and 39 referred to in Article 1 , shipped to the Community from the supplier countries referred to in Annex A before 1 January 1982, and not yet released for free circulation shall be so released subject to presentation of a bill of lading or other transport document proving that ship ­ ment actually took place before that date . Article 6 Article 5 The system of surveillance instituted by this Regula ­ tion shall not apply to the products listed in Annex A This Regulation shall enter into force on 1 January 1982 and shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 December 1981 . For the Commission Ã tienne DAVIGNON Vice-President 31 . 12. 81 Official Journal of the European Communities No L 377/53 ANNEX A Cate ­ gory CCT heading No NIMEXE code (1982) Description Unit Non-membercountries 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' outer garments : Women's , girls ' and infants ' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks, of wool , of cotton or of man-made textile fibres Piece Indonesia 7 60.05 A II b) 4 aa) 22 33 44 . 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Blouses and shirt blouses , knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants , of wool , of cotton or of man-made textile fibres Piece Indonesia 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments, in ­ cluding collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool , of cotton or of man-made textile fibres Piece Indonesia 12 60.03 A B I II b) C D 60.03.-11 ; 19 ; 20 ; 27 ; 30 ; 90 Stockings, under stockings, socks , ankle-socks, sockettes and the like , knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Pair Indonesia Malaysia Philippines Thailand Singapore 20 62.02 Bla) c) 62.02-12 ; 13 ; 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed Linen, woven Tonnes Malaysia Philippines Thailand Singapore No L 377/54 Official Journal of the European Communities 31 . 12. 81 Cate ­ gory CCT heading No NIMEXE code ( 1982) Description Unit Non-membercountries 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys', outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas ; anoraks, windcheaters, waister jackets and the like , woven, of wool , of cotton or of man-made textile fibres Piece Indonesia Malaysia Thailand 39 62.02 B II a) c) III a) 2 c) 62.02-40 ; 42 ; 44 ; 46 ; 51 ; 59 ; 65 ; 72 ; 74 ; 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : ' Woven table linen, toilet and kitchen linen, ¢ other than of cotton terry fabric Tonnes Malaysia Philippines Thailand Singapore 91 62.04 All B II 62.04-23, 73 Tarpaulins , sail awnings, sunblinds, tents and camping goods : Tents Tonnes Indonesia Malaysia Philippines Thailand Singapore BILAG B  ANHANG B  Ã APAPTHMA B  ANNEX B  ANNEXE B  ALLEGA TO B  BI /LAGE B 1 Exporter (name, lull address, country) ORIGINAL ^ No Exportateur (nom. adresse complÃ ¨te, pays) 3Jtotfyear 4 Category number AnnÃ ©e tantiwtfiJiHuiiT NumÃ ©ro de catÃ ©gorie 5 Consignee (name ; full address, country) EXPORT LICENCE Destinataire (nom. adresse complÃ ¨te , pays) (Textile product ») LICENCE D'EXPORTATION (produits textiles) 6 Country of origin 7 Country of destination Pays d'origine Pays de destination 8 Place and date of shipment - Means of transport 9 Supplementary details Lieu et date d'embarquement - Moyen de transport DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - Description of goods 1 1 Quantity (M 12 FOB Value ( 2 ) Marques et numÃ ©ros - Nombre et nature des colis - DÃ ©signation des marchandises QuantitÃ © ! 1 ) Valeur fob ( 2 ) Not subject to quantitative limit Non soumis Ã ¨ limite quantitative 13 CERTIFICATION BY THE COMPETENT AUTHORITY VISA DE L'AUTORITÃ  COMPÃ TENTE I. the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e^ indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la communautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority (name, lull address , country ) AutoritÃ © compÃ ©tente (nom , adresse complÃ ¨te , pays) At - Ã on - le (Signature) (Stamp - Cachet)(1 ) S ho w ne t we igh t (kg)a nd al so qu an tity in th e un it pre sc rib ed fo r c at eg or y wh er e ot he rt ha n ne t we igh t- Ind iqu er le po ids ne t en kil og ram me s ai ns i q ue la qu an titÃ © da ns l'u ni tÃ © prÃ © vu e po ur la ca tÃ ©g ori e si ce tte un itÃ © n' es t p as le po ids net. I2 ) In th e cu rre nc y of th e sa le co nt ra ct - Da ns la m on na ie du co nt ra t de vente.